Citation Nr: 0328004	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  97-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for hypertension.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.	Entitlement to an increased rating for the residuals of a 
left shoulder injury (minor), currently evaluated as 10 
percent disabling.  

4.	Entitlement to an increased (compensable) rating for 
hemorrhoids.  

5.	Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 10 percent disabling.

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


REMAND

The veteran served on active duty from June 1958 to June 1960 
and from November 1990 to May 1991.  He also had over 24 
years of inactive duty with a reserve unit.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The Board, in a June 2002 decision, denied the issues of new 
and material evidence to reopen the claim for service 
connection for hypertension, increased evaluation for 
residuals of a left shoulder injury, and increased evaluation 
for hemorrhoids, and developed other issues.  The veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  Following a Joint 
Motion for Remand and to Stay Further Proceedings by the 
parties, the Court vacated the Board's decision in an March 
2003 Order.  

In the Joint Motion for Remand, the parties requested that 
the Court vacate the Board's June 2002 decision and remand 
the matters so that the veteran could be advised of the 
specific information and evidence needed to substantiate 
these claims under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103, 5107 (West 2002).  See Quartuccio v. Principi 16 
Vet. App. 183 (2002); Charles (John) v. Principi, 16 Vet. 
App. 370 (2002).  The Court agreed.  

Subsequently, the additional development regarding the issues 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD, an increased 
rating for a lumbar spine disorder and a total rating on the 
basis of individual unemployability due to service connected 
disabilities, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2), was completed.  Additional medical evidence was 
received and associated with the claims file.  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this 
case, a waiver has not been received.  

Accordingly, the case is remanded for the following. 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), to include the provisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), requiring VA to inform the 
veteran of the information or evidence 
necessary to substantiate his claim, 
which evidence VA will seek to provide, 
and which evidence the veteran is to 
provide, are fully complied with and 
satisfied.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



